DETAILED ACTION
Status of Claims
This is a final office action on the merits in response to the amendments and arguments filed on 27 December 2021. 
Claims 1, 3, 5, 7, 9, 13, 14, and 21 were amended. Claims 1, 3-5, 7-9, 13-15, 17, 18, 20, 21, 24-31 are currently pending and have been examined. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not 

Claims 1, 5, 9, 13-15, 17, 18, 20, 21, and 24-29 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0123006 A1) in view of Wong et al. (US 2011/0320626 A1) and Clarke-Martin et al. (US 2008/0249986 A1) [hereafter referenced as Clarke].

Regarding Claim 1, 5, 9, 13, and 14: Chen discloses a system for delivering a media content, comprising:
a media device including a microprocessor (Client device 102 can include processing unit(s) 105, storage subsystem 110, input devices 120. See at least [0037]); wherein the media device comprises a user interface adapted to display media options associated with playlists of items of media content, and determine user inputs (FIG. 3 illustrates a graphical user interface (GUI) 300 for a radio application according to an embodiment of the present invention. Radio GUI 300 can be implemented, e.g., on client device 102 of FIG. 1 executing radio application 145. … A user can operate GUI 300 by manipulating the remote control device. See at least [0060] and Fig. 3. Also: GUI 300 can provide options for a user to browse and play various media content streams (also referred to as stations). … The user can select a featured station and listen to the corresponding playlist (or content stream), e.g., by navigating a cursor (not shown) to the icon corresponding to the desired station and operating a selection control (e.g., a select button on a remote control). See at least [0062]);
wherein the media device communicates with a media server (one or more client devices 102 that communicate with a radio server 104. See at least [0036]) adapted to determine characteristics of media content provided to media devices in media streams using a media style repository that stores media content item metadata describing media style characteristics of items of media content (In some embodiments, radio server 104 has access to a remote media library 150 ("remote" in the sense that it is remote from client device 102), either directly (as shown) or via network 106. Remote 
wherein the media device includes a media application adapted to control playback of the media content received from the media server (FIG. 3 illustrates a graphical user interface (GUI) 300 for a radio application. See at least [0060]. Also: Now-playing interface 400 can also include other control elements for interacting with a currently playing track, such as playback controls. See at least [0072]. Also: Radio application 145 can provide various functionality such as the ability to retrieve playlists of tracks associated with different stations from radio server 104. See at least [0049]) including sending data indicative of interaction with a selected playlist, received at the user interface, to the media server (Radio application 145 can provide various functionality such as … to present tracks from a selected station to the user (e.g., by retrieving track data from … a remote media library 150. See at least [0049]. Also: The user can select a featured station and listen to the corresponding playlist (or content stream), e.g., by navigating a cursor (not shown) to the icon corresponding to the desired station and operating a selection control (e.g., a select button on a remote control). See at least 
wherein the media device receives, from the media server, the media stream of media content, in combination with a particular advertisement or other sponsor-directed content (retrieving track data from … a remote media library 150. See at least [0049]. Also: a source device can provide media content to a destination device via a network, with the destination device retaining the content in its memory long enough to present it to the user. See at least [0034]. The playlist for a given station generally includes some number of "tracks," where the term track can include any discrete block of recorded media content such as a song, a lecture, a segment of a recorded performance, an advertisement, etc. See at least [0054]).
a non-transitory computer readable storage medium including instructions ([0048]). 

However, Chen does not appear to disclose wherein the media server operates to: store, in a context database, context information data associated with presentation of media content by particular media devices, including for the media device a playlist associated with a media stream of media content that is being presented by the media device, and a current position within the media stream of media content being presented by the media device; or 
wherein, in response to receiving media access requests from the media device to stream media content to one of the media device or a destination media device, the media server transmits the context information data associated with the media stream of media content, to the media device, for use by the media device in controlling playing the media content.



wherein the media server operates to: store, in a context database, context information data associated with presentation of media content by particular media devices, including for the media device a playlist associated with a media stream of media content that is being presented by the media device, and a current position within the media stream of media content being presented by the media device (the media server monitors the transmission of the stream and/or commands received from the first user device 102A and transmits this monitored information to the media program provider 110, as shown in block 426. The monitored information is received and logged or stored, as shown in block 428. See at least [0066]. Also: a segment playlist for the requested media program. See at least [0026]). 
wherein, in response to receiving media access requests from the media device to stream media content to one of the media device or a destination media device, the media server transmits the context information data associated with the media stream of media content, to the media device, for use by the media device in controlling playing the media content (user device 102B transmits a request to resume transmission of the media program to the second user device 102B, as shown in block 430. The request is transmitted from the second device 102B and received in the media program provider 110. See at least [0068]. Also: The request to resume playback of the media program is received by the media program provider 110, as shown in block 432. Using the monitored information received and logged or stored from the monitoring application 318 executing on the media server 114, the media program provider 110 determines the state of the playback of the media program when transmission was terminated or interrupted. This may include, for example, the temporal location within the media program, as shown in block 434. See at least [0070]. Also: The media program provider 110 then transmits the temporal location and the PID (if necessary) to the second user device, where it is received, as shown in blocks 436 and 438. The second user device 120B transmits the PID, user ID and temporal location to the media server, 114 where it is received as shown in blocks 440 and 442. The media server 114 then transmits the selected media program to the second user device 102B beginning at the generated temporal location, as shown in block 444 and 448. See at least [0072]. Also: while the foregoing has been described with respect to the transfer of media program playback from a first user device 102A to a 
Chen provides a system which streams media content to users, upon which the claimed invention’s use of a temporal position to manage and control streaming can be seen as an improvement. However, Wong demonstrates that the prior art already knew of using temporal positions in a media stream to manage and control media streaming. One of ordinary skill in the art could have easily applied the techniques of Wong to the system of Chen to control its media stream. Further, one of ordinary skill in the art would have recognized that such an application of Wong would have predictably resulted in an improved system which would allow users to resume their playing of a stream when it has been interrupted. As such, the application of Wong would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Chen and the teaching of Wong. 

	Further, Chen does not appear to disclose: 
wherein the media server comprises a targeting service that: receives from a data processor, while the media server is responding to the media access requests received from the media device to stream media content to one of the media device or a destination media device, usage data indicative of the playing media content, a user profile associated with the media device, and a device context; retrieves, from the media style repository, metadata describing the items of media content streamed to the media device during a period of play and indicated by the usage data to determine the media style characteristics associated with the playing media content; analyzes the playing media content indicated by the usage data, to determine the metadata associated with the playing media content indicative of the characteristics associated with the playing media content and as identified by the media style repository; and determines advertisements or other sponsor-directed content to be combined or otherwise associated with the playing media content; or 
wherein the media server, upon receiving from the media device the data indicative of interaction with a selected playlist, determines a playlist context associated with the selected playlist and stream of media content and operates with the targeting service to select a particular advertisement or other sponsor-directed content for insertion into the media stream of media content provided to the media device, based on the selected playlist and stream of media content, the user profile associated with the media device, and the device context, including: receiving, from the media style repository, metadata describing the media content associated with the selected playlist and its media style characteristics; and selecting the particular advertisement or other sponsor-directed content, from within a pool of sponsor-directed content associated with the selected playlist, based at least partly on: the metadata describing the media content associated with the selected playlist and its media style characteristics as provided by the media style repository, the user profile associated with the media device, and the device context; and

Clarke teaches:
wherein the media server comprises a targeting service that: receives from a data processor, while the media server is responding to the media access requests received from the media device to stream media content to one of the media device or a destination media device, usage data indicative of the playing media content, a user profile associated with the media device, and a device context (a request is generated and transmitted for the audio file identified by the command …. the request is received by the server in a receive request operation 206. The request may include an identification of the user associated with the client, such as a user ID, as well as information identifying the client to the server. See at least [0042]-[0043]. Also: a command to stream the next identified media object in a list of objects. The request may identify the user, the rendering device, and the media object requested. See at least [0062].  Also: After receiving the request, the method 500 retrieves the identified media object and transmits it to the rendering device for rendering. … The method 500 also accesses the contextual information known about the media object and the requesting device and user in an access contextual information operation 506. This operation 506 includes accessing any appropriate contextual information databases or other data sources and may include accessing remote data stores. See at least [0063]-[0064] and Fig. 5. Also: a system for rendering media and displaying advertisements to a user. … The system also includes an advertisement selection module that accesses at least one data source containing contextual information describing portions of the requested media file. See at least [0007]. Examiner’s note: The specification does not define the meaning of “device context”, and the broadest retrieves, from the media style repository, metadata describing the items of media content streamed to the media device during a period of play and indicated by the usage data to determine the media style characteristics associated with the playing media content (accessing any of the information data sources and databases as described above to generate a set of one or more keywords that are associated with different portions of the audio file. See at least [0045]. Also: advertisements may be selected based on time tags for the media object. Time tags are metadata that associate keywords, descriptions or other text with specific portions of media content. For example, a set of one or more time tags may be stored for each media object. In an embodiment, an individual time tag may take the form of a time stamp identifying a time measured from the start of the media object (e.g., "1 minute, 10 seconds", "1:10") or other time or portion indicator (e.g., "chapter 1", "from 1 minute, 10 seconds to 3 minutes, 45 seconds", "1:10-3:45") and a set of one or more keywords ("e.g., "love", "John Wayne", "Georgia", "New Orleans", etc.). See at least [0030]. Also: the system can use other sources to identify the context of a particular portion of a media object. For example, lyrics, captions or sub-titles may be used (e.g., when a song or video mentions love--a Yahoo! Personals ad appears). Billboard Magazine genre groupings (if its a hip hop song, could present Fubu or Sean John, if pop-rock present Gap/JCrew ads) or music types (present spa and massage ads for tranquil/ambient music) may be used. Categories may be used such as holiday/time of year based selections (show gift ads during Christmas season or while playing Christmas music) to determine the advertisements to be shown and the time to show the advertisements. See at least [0031]); and determines advertisements or other sponsor-directed content to be combined or otherwise associated with the playing media content (The server then selects one or more advertisements contextually related to different portions of the audio in an advertisement selection operation 210. See at least [0045]);
wherein the media server, upon receiving from the media device the data indicative of interaction with a selected playlist, determines a playlist context associated with a selected playlist and stream of media content and operates with the targeting service to select a particular advertisement or other sponsor-directed content for insertion into the media stream of media content provided to the media device, based on the selected playlist and stream of media content, the user profile associated with the media device, and the device context, including: receiving, from the media style repository, metadata describing the media content associated with the selected playlist and its media style characteristics (a user may search for and play virtual radio stations accessible over the Internet. From the GUI 402, the user may select a virtual radio station. The stream of audio data is then transmitted to the rendering device and the audio is rendered to the user as the stream is received. See at least [0054]. Also: accessing any of the information data sources and databases as described above to generate a set of one or more keywords that are associated with different portions of the audio file. See at least [0045]. Also: advertisements may be selected based on time tags for the media object. Time tags are metadata that associate keywords, descriptions or other text with specific portions of media content. For example, a set of one or more time tags may be stored for each media object. In an embodiment, an individual time tag may take the form of a time stamp identifying a time measured from the start of the media object (e.g., "1 minute, 10 seconds", "1:10") or other time or portion indicator (e.g., "chapter 1", "from 1 minute, 10 seconds to 3 minutes, 45 seconds", "1:10-3:45") and a set of one or more keywords ("e.g., "love", "John Wayne", "Georgia", "New Orleans", etc.). See at least [0030]. Also: the system can use other sources to identify the context of a particular portion of a media object. For example, lyrics, captions or sub-titles may be used (e.g., when a song or video mentions love--a Yahoo! Personals ad appears). Billboard Magazine genre groupings (if its a hip hop song, could present Fubu or Sean John, if pop-rock present Gap/JCrew ads) or music types (present spa and massage ads for tranquil/ambient music) may be used. Categories may be used such as holiday/time of year based selections (show gift ads during Christmas season or while playing Christmas music) to determine the advertisements to be shown and the time to show the advertisements. See at least [0031]. Also: select a radio station to play (or a video channel). The method 500 then retrieves a track to play. The contextual information associated with that track for each specific portion of the track is analyzed, keywords are generated and the advertisement database is searched for relevant ads. See at least [0070]. Examiner’s note: The broadest reasonable interpretation of “playlist context” includes information describing media included in the playlist); and selecting the particular advertisement or other sponsor-directed content, from within a pool of sponsor-directed content associated with the selected playlist, based at least partly on: the metadata describing the media content associated with the selected playlist and its media style characteristics as provided by the media style repository, the user profile associated with the media device, and the device context (the download 
Chen and Wong suggests a system which streams media content to users, upon which the claimed invention’s selection of advertising associate with the stream based on context information can be seen as an improvement. However, Clarke demonstrates that the prior art already knew of selecting advertising to associate with a stream based on the media of the stream, the user streaming the media, and the device associated with the user. One of ordinary skill in the art could have easily applied the techniques of Clarke to the streaming system of Chen and Wong to select the advertisements provided 

Regarding Claim 15 and 18: Chen in view of Wong and Clarke make obvious the above limitations. Additionally, Clarke teaches wherein one or more playlist characteristics are determined based on metadata describing media content included in the playlist (a user may search for and play virtual radio stations accessible over the Internet. From the GUI 402, the user may select a virtual radio station. The stream of audio data is then transmitted to the rendering device and the audio is rendered to the user as the stream is received. See at least [0054]. Also: accessing any of the information data sources and databases as described above to generate a set of one or more keywords that are associated with different portions of the audio file. See at least [0045]. Also: advertisements may be selected based on time tags for the media object. Time tags are metadata that associate keywords, descriptions or other text with specific portions of media content. For example, a set of one or more time tags may be stored for each media object. In an embodiment, an individual time tag may take the form of a time stamp identifying a time measured from the start of the media object (e.g., "1 minute, 10 seconds", "1:10") or other time or portion indicator (e.g., "chapter 1", "from 1 minute, 10 seconds to 3 minutes, 45 seconds", "1:10-3:45") and a set of one or more keywords ("e.g., "love", "John Wayne", "Georgia", "New Orleans", etc.). See at least [0030]. Also: select a radio station to play (or a video channel). The method 500 then retrieves a track to play. The contextual information associated with that track for each specific portion of the track is analyzed, keywords are generated and the advertisement database is searched for relevant ads. See at least [0070]).

Regarding Claim 17 and 20: Chen in view of Wong and Clarke make obvious the above limitations. Additionally, Clarke teaches wherein one or more playlist characteristics are determined based on metadata describing media content included in the playlist (a user may search for and play virtual radio 

Regarding Claim 21: Chen in view of Wong and Clarke make obvious the above limitations. Additionally, Chen discloses a title or description of a playlist (radio server 104 can provide station information, including the starting playlist generated for each station, to client device 102. Other information, such as station names or station identifiers (e.g., the title and/or artist for the station's seed song) can also be provided. See at least [0058]). As previously noted in combination with Chen, Clarke teaches determining keywords associated with one or more of a title or description of a playlist; wherein the keywords are combined with the metadata describing the media content items in selecting the particular advertisement or other sponsor-directed content As previously noted in combination with Chen, Clarke teaches determining keywords and wherein the determined keywords are combined with the metadata describing the media content items in selecting the particular advertisement or other sponsor-directed content  (a 
Chen, Wong, and Clarke provide a system which selects advertisements based on keywords determined from media items, which differs from the claimed invention by the substitution of Clarke’s media items with playlist items as the basis for determining the keywords. However, Chen demonstrates that the prior art already knew of playlist information including title information. One of ordinary skill in the art could have trivially substituted the playlist information of Chen into the techniques of Clarke for determining keyword information. One of ordinary skill in the art would have recognized that such a substitution would have predictably resulted in a system which would select advertisements based on keywords derived from playlist title information and keywords derived from media information. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Chen and the teachings of Wong, and Clarke. 

Regarding Claim 24, 25, and 26: Chen in view of Wong and Clarke make obvious the above limitations. Additionally, Chen discloses wherein the media server: retrieves, from a media style repository, metadata describing items of media content streamed to the media device during a period of play; and communicates usage data to a data processor, that evaluates in real time the metadata describing items of media content that have been streamed and played at the media device, to determine the characteristics associated with the playing media content, including the one or more mood, genre, or tempo (in the case of a song-based or artist-based station, the selected song or artist can be identified. See at least [0102]. Also: Radio server 104 can use the received information to add the new station to the list of station definitions maintained for the user in user account data 154. In addition, radio server 104 can generate or retrieve a playlist for the new station, e.g., using station queue logic 154. See at least [0103]. Also: Station queue logic 154 can be configured to generate a playlist, or queue, for each radio station associated with a given user. For example, if a station is defined with reference to a seed song (or characteristics thereof), station queue logic 154 can be configured to identify other songs in remote media library 150 with characteristics similar to the seed song and create a playlist from the identified songs. See at least [0054]. Also: In some instances, a user can identify a seed song, and the station can be defined by the seed song and/or some combination of characteristics of the seed song (e.g., artist, genre, year of release, tempo, featured instruments, audio characteristics, mood, etc.). In other instances, a user can define a station based on desired characteristics (e.g., a genre such as Electronica, a sub-genre such as Chill, a particular artist, a date range such as "80's music," a mood such as happy, etc.). See at least [0052]. Also: Remote library 150 can include track content (e.g., digital audio) as well as metadata describing each track (e.g., title, artist, album, year, genre, subgenre, tempo, featured instruments, audio characteristics, mood, popularity). See at least [0050]).
	Additionally, Clarke teaches which determination is then used to selected the particular advertisement or other sponsor-directed content from within the pool of sponsor-directed content, to be delivered to the media device in conjunction with the stream of media content (accessing any of the information data sources and databases as described above to generate a set of one or more keywords that are associated with different portions of the audio file. See at least [0045]. Also: advertisements may 

Regarding Claim 27, 28, and 29: Chen in view of Wong and Clarke make obvious the above limitations. Additionally, Clarke teaches wherein sponsor-directed content is selected from the pool of content, based on the qualities of the media content of the playlist, the user profile, and/or the media device context, wherein: upon receiving a request to stream a playlist to a media device and streaming media content from the playlist to the media device for a period of time, the media server is prompted to select and insert the sponsor-directed content into the stream; the media server obtains metadata related to just-streamed media content from the media style repository, and optionally contextual information from a user profile, and/or contextual information about the media device; the media server determines the pool of sponsor-directed content associated with the playlist; the metadata and contextual information is used the media server to select sponsor-directed content from the pool of sponsor-directed content determined to be associated with the playlist; and once selected, the sponsor-directed content is streamed to the media device that requested the previous media content (a request is generated and transmitted for the audio file identified by the command …. the request is received by the server in a receive request operation 206. The request may include an identification of the user associated with the client, such as a user ID, as well as information identifying the client to the server. See at least [0042]-[0043]. Also: a command to .

Claims 3, 4, 7, and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0123006 A1) in view of Wong et al. (US 2011/0320626 A1) and Clarke-Martin et al. (US 2008/0249986 A1) [hereafter referenced as Clarke], and further in view of Mersov et al. (US 2014/0278981 A1). 

Regarding Claim 3 and 7: Chen in view of Wong and Clarke make obvious the above limitations. Chen does not appear to disclose wherein an advertisement campaign is associated with a plurality of advertisements for a sponsor, each advertisement corresponding to a particular product or service.
However, Mersov teaches wherein an advertisement campaign is associated with a plurality of advertisements for a sponsor, each advertisement corresponding to a particular product or service (An campaign can be associated with multiple ad creatives. See at least [0043]. Also: product featured in the ad. See at least [0002]). 
Chen, Wong, and Clarke provide a system for selecting advertisements to transmit to users. Mersov teaches an advertisement campaign. Between these references, the prior art suggests each 

Regarding Claim 4 and 8: Chen in view of Wong, Clarke, and Mersov make obvious the above limitations. Further, Chen does not appear to disclose wherein selection of a particular playlist associated with a particular advertisement campaign, causes selection of at least one of a companion advertisement or other sponsor-directed content that is directed to a particular product or service. However, Clarke teaches wherein selection of a particular playlist associated with a particular advertisement campaign, causes selection of at least one of a companion advertisement or other sponsor-directed content that is directed to a particular product or service (a user may search for and play virtual radio stations accessible over the Internet. From the GUI 402, the user may select a virtual radio station. The stream of audio data is then transmitted to the rendering device and the audio is rendered to the user as the stream is received. See at least [0054]. Also: accessing any of the information data sources and databases as described above to generate a set of one or more keywords that are associated with different portions of the audio file. See at least [0045]. Also: advertisements may be selected based on time tags for the media object. Time tags are metadata that associate keywords, descriptions or other text with specific portions of media content. For example, a set of one or more time tags may be stored for each media object. In an embodiment, an individual time tag may take the form of a time stamp identifying a time measured from the start of the media object (e.g., "1 minute, 10 seconds", "1:10") or other time or portion indicator (e.g., "chapter 1", "from 1 minute, 10 seconds to 3 minutes, 45 seconds", "1:10-3:45") and a set of one or more keywords ("e.g., "love", "John Wayne", "Georgia", "New Orleans", etc.). See at least .

Claims 30 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2014/0123006 A1) in view of Wong et al. (US 2011/0320626 A1) and Clarke-Martin et al. (US 2008/0249986 A1) [hereafter referenced as Clarke], and further in view of Law (US 2009/0043896 A1).

Regarding Claim 30 and 31: Chen in view of Wong and Clarke make obvious the above limitations. 
Additionally, Wong teaches wherein the media server is further adapted to provide the media content in response to the requests from the media devices, during a session associated with a connected media environment, including: determining a plurality of media content items to be delivered as a media stream during the session, from the media server to a first media device or a second media device within the connected media environment (The media program provider then generates a segment playlist, as shown in block 706. See at least [0081]. Also: the playlist 800 comprises instructions for receiving a first subset of the media program segments from the media server at a first set of uniform resource indicators (URIs) wherein each of the URIs are associated with one of the segments of the first subset of media program seconds. The playlist 800 also comprises instructions for receiving a second subset of media program segments from the media server via the media program provider at a second set of URIs, wherein each URI of the second set of URIs is associated with a segment of the second set of media program segments. See at least [0082]); 
receiving an updated user/device information indicative of at least one of: a changed location of the first media device within the connected media environment, or a request to continue streaming of media content to the second media device within the connected media environment, wherein the updated user/device information indicates at least one of the changed location of the first media device within the connected media environment or the second media device  (The foregoing process continues until the media program has ended or until a request to receive the same media program is received in the media program provider 110 from a second user device 102B, as shown in block 732. See at least [0086]. Also: Thus, when the media program provider 110 receives the a request associated with the same user identifier from a different device (determined, for example, by a different device identifier), the media program provider 110 uses the media program playback state information to determine where playback should begin anew with the new device. See at least [0096])
and in response to receiving the updated user/device information: continuing streaming the media stream to the first media device or the second media device as indicated by the updated user/device information (In blocks 738, the media program provider 110 generates a resume playlist which includes calls to the media program segments beginning with the desired segment (determined from the temporal location described above). See at least [0089] and Fig. 7B. Also: Thus, calls to retrieve members of the first subset of media program segments directly from the media server 144 are made, and calls to retrieve members of the second subset of media program segments are made to the media program provider 110, which are logged and/or stored, and redirected to the media server 114. As described above, this allows the media program provider to determine the playback state of the media program on the second user device, while still allowing the media server 114 to transmit the media program segments to the second user device 102B. See at least [0090]). 
selecting one or more advertisement content to be combined with the media stream within the session, based on an obtained metadata related to streamed media content, and a device context associated with the connected media environment, including the first media device and the second media device(In blocks 738, the media program provider 110 generates a resume playlist which includes calls to the media program segments beginning with the desired segment (determined from the temporal location described above). That playlist also includes segments that are members of the first or the second list, to permit transfer of playback of the media program back to the first user device 102A or to a third device. Accordingly, the resume playback list would look similar to the resume playback list 800, except it would not include calls to those media program segments which are known to have already been received by and
delivering the advertisement content to the first media device or the second media device within the connected media environment as indicated by the updated user/device information and in conjunction with the media stream (The second user device 120B transmits the PID, user ID and temporal location to the media server, 114 where it is received as shown in blocks 440 and 442. The media server 114 then transmits the selected media program to the second user device 102B beginning at the generated temporal location, as shown in block 444 and 448. See at least [0072]. Also: The first user device 102A receives the resume playlist and makes the calls described in the resume playlist in a manner analogous to that which is described above. This is shown in blocks 744-762. … this allows the media program provider to determine the playback state of the media program on the second user device, while still 
	Chen does not appear to disclose wherein the media server stores addresses and location information for one or more media devices, for using during the session, and uses media device location and user account information in following a user within the connected media environment including: the first media device that is associated with a first media device location information, and with the user account, and the second media device that is associated with a second media device location information and with the user account,
However, Law teaches storing addresses and location information for one or more media devices, for using during the session, and uses media device location and user account information in following a user within the connected media environment including: the first media device that is associated with a first media device location information, and with the user account, and the second media device that is associated with a second media device location information and with the user account  (In Block 630, devices associated with the user are identified. In this case, devices that are not utilizing the content are also identified. In one embodiment, the locations of the devices are also detected. In one embodiment, the devices identified with the user are demonstrated within the user profile. See at least [0079]. Also: In Block 640, content is transmitted to the devices identified within Block 630. In one embodiment, the content is identified based on the utilized content detected in Block 620. For example, if the utilized content is a video stream, then the additional content that is transmitted to the detected devices is the remaining, unviewed portion of the video stream in one embodiment. See at least [0080]. Also: In one embodiment, as the user moves from an initial location to a target location, the user may move farther from an active device utilizing the content and towards an idle device where both the active and idle devices are associated with the user. This movement from the active device towards the idle device is an exemplary transition parameter and may lead to terminating the content on the active device and initiating the content on the idle device for the user. In one example, the active device is a television in a bedroom, and the idle device another television in the kitchen. See at least [0083] and Fig. 6. Also: FIG. 4a illustrates a simplified record 400 that corresponds to a profile that describes a user. In one embodiment, the record 400 is stored within the storage module 330 and utilized within the system 300. 
Chen, Wong, and Clarke suggests a media system which allows users to manually transition their streaming media between media devices, upon which the claimed invention’s incorporation of device data to allow the system to follow users between devices across locations can be seen as an improvement. However, Law demonstrates that the prior art already included such device data and its use in following users between devices across locations. One of ordinary skill in the art could have easily applied the techniques of Law to the system of Chen, Wong, and Clarke. Further, one of ordinary skill in the art would have recognized such an application of Law would have predictably resulted in an improved system which could either automatically or manually transition users’ streaming media between media devices and resume at the appropriate temporal position in the stream. As such, the claimed invention would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention in view of the disclosures of Chen and the teachings of Wong, Clarke, and Law. 

Response to Arguments
Applicant’s Argument Regarding 112(b) Rejections of claims 1, 3-5, 7-9, 13-15, 17, 18, 20, 21, and 24-31: The claims have been amended to conform with the requirements of 35 U.S.C. 112. 
Examiner’s Response: Applicant's amendments filed 27 December 2021 have been fully considered, and they resolve the identified issues. The rejections under 112(b) are withdrawn. 

Applicant’s Argument Regarding 103 Rejections of claims 1, 5, 9, 13-15, 17, 18, 20, 21, and 24-29: Applicant respectfully submits that, although Clark apparently describes, for example, the use of a metadata database from which metadata associated with media objects and associated with portions of media objects may be obtained; the metadata database and other databases referred to therein (e.g., lyrics database, time tag database) generally appear to be directed to determining portions of media objects to be associated with advertisements, and not, for example, the retrieving of metadata from a media style repository as presently recited by Claim 1.  
Examiner’s Response: Applicant's arguments filed 27 December 2021 have been fully considered but they are not persuasive. Applicant appears to be arguing that because Clarke accesses databases including media metadata in order to determine portions of a media object to be associated with an advertisement that Clarke does not read on retrieving of metadata from a media style repository. However, the purpose of Clarke’s database access is not relevant to whether Clarke teaches such an access. As explained in the rejection above, Clarke teaches retrieving of metadata from a media style repository. Additionally, Examiner notes that Clarke specifically suggests determining genre associated with a media content: “Billboard Magazine genre groupings (if its a hip hop song, could present Fubu or Sean John, if pop-rock present Gap/JCrew ads) or music types (present spa and massage ads for tranquil/ambient music) may be used” [0031]. 

Additional Considerations
The prior art made of record and not relied upon that is considered pertinent to applicant’s disclosure can be found in the PTO-892 Notice of References Cited. 
Singer (Listen to Pandora, and It Listens Back) discusses music streaming based advertisement targeting, including playing ads based on preferred music genres. 
datbear et al. ([All Platforms][Ads] Relevant Ads to currently listened Music/Podcast) is an internet user post requesting that advertisements match the content of streaming music, with a responsive user 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bion A Shelden whose telephone number is (571)270-0515. The examiner can normally be reached M-F, 12pm-10pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hajime S Rojas can be reached on (571)270-5491. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, 





/Bion A Shelden/Examiner, Art Unit 3681                                                                                                                                                                                                        2022-01-15